 


114 HR 2186 IH: Building Understanding, Investment, Learning, and Direction Career and Technical Education Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2186 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Schrader (for himself, Mr. Carson of Indiana, Mr. Heck of Washington, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a pilot grant program to support career and technical education exploration programs in middle schools and high schools. 
 
 
1.Short titleThis Act may be cited as the Building Understanding, Investment, Learning, and Direction Career and Technical Education Act of 2015 or the BUILD Career and Technical Education Act of 2015. 2.FindingsCongress finds the following: 
(1)The average high school graduation rate for students concentrating in career and technical education programs is 93 percent. (2)Students at schools with highly integrated rigorous academic and career and technical education programs have significantly higher achievement in reading, mathematics, and science than do students at schools with less integrated programs. 
(3)Four out of 5 graduates of secondary-level career and technical education programs who pursued postsecondary education after secondary school had earned a credential or were still enrolled in postsecondary education 2 years later. (4)Eighty percent of students taking a college preparatory academic curriculum with rigorous career and technical education met college and career readiness goals, compared to only 63 percent of students taking the same academic core who did not experience rigorous career and technical education. 
(5)Students who have participated in skills-training programs see increased wages and earnings, have a higher probability and consistency of employment, and work in higher-quality jobs. 3.Pilot grant program to support career and technical education exploration program in middle schools and high schools (a)PurposesThe purposes of this Act are the following: 
(1)To provide students with opportunities to participate in career and technical education exploration programs and to provide information on available career and technical education programs and their impact on college and career readiness. (2)To expand professional growth of, and career opportunities for, students through career and technical education exploration programs. 
(3)To enhance collaboration between education providers and employers. (4)To develop or enhance career and technical education exploration programs with ties to a career and technical education program of study. 
(5)To evaluate students’ participation in coordinated middle school and high school career and technical education exploration programs. (b)DefinitionsIn this Act: 
(1)Career and technical education exploration programThe term career and technical education exploration program means a course or series of courses that provides experiential learning opportunities in 1 or more programs of study (including after school and during the summer), as appropriate, and the opportunity to connect experiential learning to education and career pathways that is offered to middle school students or high school students, or both. (2)SecretaryThe term Secretary means the Secretary of Education. 
(c)Authorization of grant program 
(1)In generalThe Secretary shall award grants to local educational agencies to support career and technical education exploration programs. (2)Grant durationGrants awarded under this Act shall be 2 years in duration. 
(3)District capacity taken into accountIn awarding grants under paragraph (1), the Secretary shall take into account the resources and capacity of each local educational agency that applies for a grant. (d)ApplicationsA local educational agency that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. 
(e)PriorityIn awarding grants under this Act, the Secretary shall give priority to grant proposals that— (1)demonstrate— 
(A)that a partnership among the local educational agency and business, industry, labor, or institutions of higher education, where appropriate to the grant project, exists and will participate in carrying out grant activities under this Act; (B)innovative and sustainable design; 
(C)a curriculum aligned with State diploma requirements; (D)a focus on preparing students, including special populations and nontraditional students, with opportunities to explore careers and skills required for jobs in their State and that provide high wages and are in demand; 
(E)a method of evaluating success; and (F)that the programs to be assisted with grant funds are not receiving assistance under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); and 
(2)include an assurance that— (A)the local educational agency will fund the operational costs of the activities described in this Act after the grant period expires; and 
(B)if the local educational agency charges a fee to participate in the after school and summer components of the career and technical education exploration program to be carried out by the agency, the agency will implement such fee on a sliding scale according to income and established in a manner that makes participation financially feasible for all students. (f)Uses of funds (1)In generalA local educational agency that receives a grant under this Act shall use the grant funds to carry out any of the following: 
(A)Leasing, purchasing, upgrading, or adapting equipment related to the content of career and technical education exploration program activities. (B)Program director, instructor, or other staff expenses to coordinate or implement program activities. 
(C)Consultation services with a direct alignment to the program goals. (D)Support of professional development programs aligned to the program goals. 
(E)Minor remodeling, if any, necessary to accommodate new equipment obtained pursuant to subparagraph (A). (F)Evaluating the access to career and technical education exploration programs and the impact such programs have on the transition to career and technical programs of study (as described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A))), or other postsecondary programs of study, high school completion, and the number of students who earn an industry-recognized credential, associate’s degree, bachelor's degree, or other career and technical education related postsecondary credit in addition to a high school diploma. 
(2)Use and ownership of materials or equipmentAny materials or equipment purchased with grant funds awarded under this Act shall be the property of the local educational agency. (3)Administrative costsA local educational agency that receives a grant under this Act may use not more than 5 percent of the grant funds for administrative costs associated with carrying out activities under this Act. 
(g)Evaluations 
(1)In generalA local educational agency that receives a grant under this Act shall develop an evaluation plan of grant activities that shall include an evaluation of specific outcomes, described in paragraph (2), and progress toward meeting such outcomes within the timeline of the grant that shall be measurable through collection of appropriate data or documented through other records. Such evaluation shall reflect the resources and capacity of the local educational agency. (2)OutcomesThe specific outcomes shall clearly address the following areas: 
(A)The extent of student participation in career and technical education exploration programs. (B)Improved rigor in technical or academic content aligned to diploma requirements and industry recognized technical standards. 
(C)Improved alignment between career and technical education and other courses, including core academic subjects. (D)The impact such programs have on the transition to career and technical programs of study (as described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342(c)(1)(A))) and other postsecondary programs of study. 
(3)Submission to the departmentA local educational agency that receives a grant under this Act shall submit evaluations conducted under this subsection to the Secretary. (h)Supplement not supplantFunds received under this Act shall be used to supplement, and not supplant, funds that would otherwise be used for activities authorized under this Act. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $20,000,000.  